R-247




Hon. Jep S. Fuller                    Opinion No. V-117
County Attorney
Jefferson County                      Re:   Legality of a school trus-
Beaumont,   Texas                           tee’s nephew’s wife being
                                            employed as teacher in the
                                            school under the Nepotism
                                            Statute.

Dear    Sir:

              You request an opinion from this department     upon the
above    subject matter in the following statement:

             “One of the Board members       of the Port Arthur
        Independent School District,    Mr. C. T. Weatherall,
        has asked that I get a ruling on one of his problems
        to see if it is in conflict with the Nepotism   laws.
        You may know Mr. Weatherall.        He is Vice Presi-
        dent in the First National Bank here in Port Arthur.

             “He was elected to membership     on the Board
        of Education for a three year term in April, 1946.
        Last Fall, probably in October or November,     his
        nephew married    one of our school teachers.   This
        nephew is the son of his brother.   Of course the
        nephew’s wife is not related by blood in any degree.
        Of course this situation did not exist when Mr. Wea-
        therall was elected to the Board, but he would like
        to have the matter straightened   out before beginning
        another school year.”

            Article   432 of the Penal Code commonly      known as the
Anti-Nepotism     Statute is as follows:

              ‘No officer of this State or any officer of any
        district, county, city, precinct,  school district, or
        other municipal   subdivision  of this State, or any of-
        ficer or member    of any State, district,  county, city,
        school district or other municipal board, or judge of
        any court, created by or under authority of any gen-
        eral or special law of this State, or any member of
        the Legislature,  shall appoint, or vote for, or con-
        firm the appointment to any office, position, clerk-
        ship, employment    or duty, of any person related
     Hon. Jep S. Fuller,             Page   2                   Opinion No. V-l!7




           ,    within the second degree by affinity or within tha
                third degree by conaangSrft$     tothe psrsoa IQ sp-
                pointing o,i # ve@t%g, e? to aaty other member of
                &ny such board. ths Legislature,     or court of whibh
                such person so appointing or voting may be a memb
               ber, when the salary, fees, or compensation       of such
                appointee is to be paid for,~directly   or mdirectly,
                out’of or f,rom publis funds Q$ fees of office of any
    :i,,
                kind or character   whatsaever~,” *
    ..         .t

                The rule, for determining  affinity      relationship   was stated
~,,’ by this department   in Opinion No. O-7516:

                           At common law, the term has been vari-
                    6.
                         .   .   .


               ously .deflned as the connection existing in conse-
               quence of marriage      between each of the married
               persons and the kindred of,the other; the cotulec-
               tion formed by marriage       which places the husband
               in ‘the same degme to ule blodd relations of the
.
               wife as that in which she herself     stands towards
               them and gives the wife the same connection with
               the blood r&t&a       of *a hugband, .the relation con-
               tracted hr ,mar?siage I&wee& a hushand and his
               wife’s kif&&!e# M      betwee@, a wtie ~&ad her hua-
               band’s kindrbi$ in~eontrcdis~$in&ion from conaan-
               gum&y, or rclbtion by blood; the retationship       which
               brise,s by marriage     between one of. the parties and
               the blood relations    of the other; the fSe which arisas
               from~the marriagei betwqen %e hueband and the blood
               relations  of the. wife, land between the wife and the
               blood relations    of the hugbar&’

                The trustee, Mr, Weatherall,   .is not related by blood to.
    his nephew’s wife;    He $s, how4v4ri r,elated 3a her by affinity within
    the second degree hechu.se hs is fhc bkood relative of his nephew.
    Therefore,   under the rule above pronounced,lhe     is related by af-
    finity to his nephew’s wife within the second de,gree and the situs-
    tion comes within the prohibition of the Nepotism Statute.



              A s.ohool truote~a of Post, &$tur   Independent
         School District  is related by affinity wfthin the set-
         cond degree to a teacher who is his nephew’s wife,
         within the Anti-Nepotism    law -- Article 432 of the
         Penal Code.
                                               Yours very truly,
    APPROVED                           ATTGRNEYGENERALOFTEXAS




    OF TEXAS                                               Assistant       ’
    OS: lh: sl

                                                .: